Citation Nr: 1501702	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  03-25 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as being secondary to or aggravated by his service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985; and from November 1989 to September 1992. 

This issue comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Nashville, Tennessee, regional office (RO) of the Department of Veterans Affairs (VA).  

In September 2010, the Veteran testified before the undersigned.  A transcript of that hearing is of record.  

The appeal originally included many other issues, which were remanded by the Board in August 2009, March 2011, July 2012, March 2013, and May 2014.  The other issues have been resolved, and only the claim for service connection for hypertension remains.  

In the July 2012 decision, the Board granted special monthly compensation on the basis of the need for regular aid and attendance.  He has been in receipt of a 100 percent combined rating since June 2003 and a TDIU since July 2003.

As noted by the Board in the May 2014 remand, relevant service personnel records pertaining to the Veteran's medical discharge from service have been added to the record since an unappealed October 2000 rating decision that first denied entitlement to service connection for hypertension.  Consequently, the Board is adjudicating the claim for service connection for hypertension on a de novo basis.  See 38 C.F.R. § 3.156(c)(1) (2014).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised if he needs to take further action.



REMAND

The Veteran's claims file has recently been converted to a paperless format.  A number of significant documents that were part of the paper file do not appear to have been scanned into the paperless format and are not available for review.

Accordingly, this appeal is remanded for the following actions:

1.  Insure that all documents previously associated with the Veteran's paper claims file are associated with his paperless file.  Missing records include a rating decision dated in September 2002, the narrative portion of an August 2008 rating decision; the statement of the case pertaining to the issue on appeal, the Veteran's substantive appeal in response to the statement of the case; a November 2006 supplemental statement of the case; and the August 2009, Board decision.

Effort to obtain these records must continue until they are associated with the paperless file, unless it is reasonably certain they do not exist or are unavailable.  The efforts may include asking the Veteran to provide documents in his possession.

2.  Once the above referenced documents have been obtained, the AOJ should insure that all documents referred to in those documents are also associated with the paperless claims file.

3.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case, before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



